62k-/£
                                                                      Engaging in Organized Criminal
CCA #       13-11-00442-CR                               OFFENSE:     Activity

            DAVID SAMARIPAS JR. v. THE STATE OF
STYLE:      TEXAS                                        COUNTY:      Brazos


TRIAL COURT:                 272nd District Court         MOTION FOR REHEARING IS: N/A
TRIAL COURT #:               07-06200-CRF-272                DATE: April 30, 2015
TRIAL COURT JUDGE:           Judge Travis B. Bryan III       JUDGE: Gregory T. Perkes
DISPOSITION: Affirmed

DATE:      April 30, 2015
JUSTICE: Gregory T.Perkes                   PC       S
PUBLISH:                                  DNP:   x



CLK RECORD:          1                                       SUPP CLK RECORD

RPT RECORD:          9 vol. & 2 vol exhibits                 SUPP RPT RECORD

STATE BR:        1                                           SUPP BR

APPBR:       1                                                PROSE BR




                                  IN THE COURT OF CRIMINAL APPEALS


                                                            CCA#          <*%<*-IS
         PROSE                        Petition                Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                           DATE:

        *&£?<# &1>                                            JUDGE:

DATE: /g//y/^                                                 SIGNED:.                      PC:

JUDGE:           fM                                           PUBLISH:                     DNP:




                         MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:

CCA IS:.                       ON                                                     ON

JUDGE:                                                        JUDGE: